Mr. Justice Wolf
delivered the opinion of the court.
Judgment having been rendered in the court below against the plaintiff, she filed a motion for a new trial based exclusively on the averment that the judgment was contrary to the evidence, specifying five different grounds which it is unnecessary to enumerate. The motion also recited that it was founded on an accompanying statement of the case. In other words, the motion for a new trial depended solely on the consideration of the evidence by the judge at the trial. *240The court granted the motion for a new trial and an appeal was taken from that ruling by the defendant, Purdy & Henderson, Inc. The transcript brought up to this court contains the bare motion for a new trial, but not the statement of the case which it described, nor the pleadings. The transcript was filed in this court on February 6, 1915. On February 18, 1915, the appellant presented a "motion to extend the time for filing a brief, which this court overruled without prejudice to whatever rights the parties might have. The appellant took no other step. On March 23, 1915, a motion reciting the foregoing facts and asking for a dismissal was filed by the respondent.
We have decided frequently that the failure to file a statement of the case in an appeal from the judgment is not in itself sufficient gTound to dismiss an appeal. Monge v. Central Vannina, 19 P. R. R., 1187; Parker v. Oller, 21 P. R. R., 417. We have also decided that failure to file in this court the affidavits which should accompany a motion for a new trial is not sufficient to justify dismissal of the appeal. Successors of José Martínez v. Tomás Dávila & Co., 20 P. R. R., 386.
On the other hand, we have decided that a mere copy of the motion for a new trial is not a sufficient transcript of the record. Pérez et al. v. Romano et al., 18 P. R. R., 312. And as in this particular case now under consideration neither the statement of the case on which the motion for a new trial was based nor the pleadings of the parties have been filed in this court, there is nothing for the court to consider.
The appellant also filed no brief, which is another ground for dismissal.
The appeal must be

Dismissed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.